Title: From Benjamin Franklin to David Hartley, 17 September 1782
From: Franklin, Benjamin
To: Hartley, David


My dear Friend,
Passy, Sept. 17. 1782.
Since those acknowledg’d in my last, I have received your Several Favours of Aug. 16. 20. & 26. I have been a long time afflicted with the Gravel & Gout, which have much indispos’d me for writing: I am even now in Pain, but will not longer delay some answer.
I did not perfectly comprehend the Nature of your Appointment respecting the Refugees, and I suppos’d you would in a Subsequent Letter explain it: But as I now find you have declin’d the Service such Explanation is become unnecessary.
I did receive the Paper you enquire about intitled Preliminaries and dated May 1782. but it was from you, and I know nothing of their having been communicated to this Court. The third Proposition “that in Case the Negociation between great Britain and the Allies of America should not succeed, but War continue between them, America should act, and be treated as a Neutral Nation,” appear’d at first Sight inadmissible being contrary to our Treaty— The Truce seems not to have been desired by any of the Parties.
With regard to the Iron Plates, your Arguments in the Letter to Count Sarsefield seem to me conclusive. Iron Plates horizontally placed will have no farther Effect towards inviting the Lightning as Conductors, than in Proportion to their Thickness. If placed vertically indeed it would be in proportion to their Height. There is a new Book printed this Year at Strasbourg entitled, Moyens de preserver les Édifices d’Incendies, et d’empecher le Progrès des Flammes, par M. Piroux. There are some good Things in it. If you cannot find it at London, I will send it to you.

With unalterable Esteem and affection, I am, my dear Friend, ever Yours
B Franklin
David Hartley Esqe.
 
Addressed: To / David Hartley Esqr. / M. P. Golden Square / London
Endorsed: D F Sept 17 1782
